


110 HR 3464 IH: To prohibit the importation of gum arabic from

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3464
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 and Mr. Berman) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prohibit the importation of gum arabic from
		  Sudan.
	
	
		1.Short titleThis Act may be cited as the Stop
			 Importing Gum Arabic from the Genocidal Government of Sudan Act.
		2.FindingsCongress finds the following:
			(1)The President imposed comprehensive
			 sanctions against Sudan on November 3, 1997, under Executive Order No.
			 13067.
			(2)Congress passed legislation to allow for an
			 exemption from sanctions against Sudan for the importation of gum arabic from
			 Sudan, under section 1464 of the Tariff Suspension and Trade Act of 2000
			 (Public Law 106–476; 114 Stat. 2173–2174), which was signed into law on
			 November 9, 2000.
			(3)Prior to the
			 passage of section 1464 of the Tariff Suspension and Trade Act of 2000, the
			 United States gum arabic processing industry was already working with the
			 United States Agency for International Development to develop alternative
			 sources of gum arabic in countries that were not subject to United States
			 sanctions.
			(4)Section 1464(c) of
			 the Tariff Suspension and Trade Act of 2000 required the President to utilize
			 such authority as was available to the President to promote the development in
			 countries other than Sudan of alternative sources of the highest grade of gum
			 arabic of sufficient commercial quality to be utilized in products intended for
			 human consumption.
			(5)The United States
			 gum arabic processing industry and United States companies that purchase gum
			 arabic have had more than six years since the passage of section 1464 of the
			 Tariff Suspension and Trade Act of 2000 to identify alternative sources of gum
			 arabic in countries that are not subject to United States sanctions.
			(6)The Government of
			 Sudan has been carrying out a campaign of genocide against the people of the
			 Darfur region of Sudan since 2003.
			(7)More than 400,000
			 people have been killed and more than 2,500,000 people have been displaced in
			 Darfur as a result of this ongoing genocide.
			(8)In the 108th
			 Congress, the House of Representatives adopted House Concurrent Resolution 467
			 on July 22, 2004, by a unanimous vote of 422–0, which declared that the
			 atrocities unfolding in the Darfur region of Sudan are genocide.
			(9)On September 21,
			 2004, President George W. Bush stated that the world is witnessing terrible
			 suffering and horrible crimes in the Darfur region of Sudan, crimes the
			 Government of the United States has concluded are genocide.
			(10)On May 29, 2007,
			 President George W. Bush affirmed that the Government of Sudan is complicit in
			 the bombing, murder, and rape of innocent civilians in Darfur and again
			 declared that these actions rightfully constitute genocide.
			(11)If the United
			 States is serious about opposing genocide in Darfur, the United States must
			 enforce sanctions against Sudan that are comprehensive and without
			 exemptions.
			(12)The exemption
			 from sanctions against Sudan for the importation of gum arabic from Sudan
			 should be eliminated.
			3.Prohibition on
			 importation of gum arabic from Sudan
			(a)RepealSection 1464 of the Tariff Suspension and
			 Trade Act of 2000 (Public Law 106–476; 114 Stat. 2173–2174) is hereby
			 repealed.
			(b)Clerical
			 amendmentThe table of contents in section 2 of such Act is
			 amended by striking the item relating to section 1464.
			
